

113 S1693 IS: ACA Enrollment Extension Act
U.S. Senate
2013-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1693IN THE SENATE OF THE UNITED STATESNovember 13, 2013Mrs. Shaheen (for herself, Mr. Udall of Colorado, Ms. Landrieu, Mr. Merkley, and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Patient Protection and Affordable Care Act to extend the initial open enrollment period.1.Short titleThis Act may be cited as the
		  ACA Enrollment Extension Act.2.Extension of open enrollment period(a)ExtensionSection 1311(c)(6)(A) of the Patient Protection and Affordable Care Act (42 U.S.C. 18031(c)(6)(A)) is amended to read as follows:(A)an initial open enrollment period, to close  on a date determined appropriate by the Secretary of Health and Human Services, and which shall be the later of—(i)May 31, 2014; or(ii)a later date determined by the Secretary after considering the progress made on improving the functionality of the Federally-facilitated health insurance marketplace and related factors;.(b)Extension for other plansSection 2702(b) of the Public Health Service Act (42 U.S.C. 300gg–1(b)) is amended by adding at the end the following:(4)Initial open enrollment periodA health insurance issuer described in subsection (a) that provides health insurance coverage in the individual market shall provide for an initial open enrollment or special enrollment period applicable to such coverage that begins on the effective date of this section and ends on the date determined by the Secretary of Health and Human Services under section 1311(c)(6)(A) of the Patient Protection and Affordable Care Act..(c)Nonapplication of penaltySection 5000A(c) of the Internal Revenue Code of 1986 is amended by adding at the end the following:(E)Application to 2014For purposes of imposing a penalty under this section for taxable year 2014, the amount of the penalty to be imposed shall not include any month  ending prior to the closing date determined by the Secretary of Health and Human Services under section 1311(c)(6)(A) of the Patient Protection and Affordable Care Act..